Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments filed on 02/22/2022 with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over BLETTNER DOUGLAS et al. (WO 2014152681 A2; hereinafter as DOUGLAS) in view of Herring, Robert et al. (EP 0872 718 A2).
Regarding claim 1, DOUGLAS teaches a radiometric camera([para 0012]- a radiometric infrared camera), comprising: a detector, the detector further comprising a thermal detector configured to capture thermal images([para 0006 and 0012]- a radiometric infrared camera is provided. The radiometric infrared camera can be configured to detect and capture scene data, such as thermal or sonar data, along with video data, of a scene), the thermal detector having a plurality of portions including at least one first portion, wherein the at least one black body element affects radiation readings by the at least one first portion of a plurality of portions of the thermal detector when disposed in the radiometric camera([para 0022 and 0025]- a radiometric thermal camera is provided. For example, a radiometric thermal camera can be a radiometric infrared camera. The radiometric thermal camera can be configured to detect and capture other supportive data (e.g., accoustic, analytic, depth, thermal, X-ray, etc.) of a scene along with baseline image data of the scene).
However, DOUGLAS does not explicitly disclose wherein the thermal detector is pointed in a direction, wherein the radiometric camera is adapted to receive at least one black body element in front of the detector with respect to the direction of the thermal detector.
In an analogous art, Robert teaches wherein the thermal detector is pointed in a direction, wherein the radiometric camera is adapted to receive at least one black body element in front of the detector with respect to the direction of the thermal detector([col. 18, lines 14-20]-when using the infrared camera system is used as a radiometric measuring instrument, the operator images an infrared scene 502 which includes a black body object, the black body temperature of which is to be measured). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Robert to the modified system of DOUGLAS a video imaging and particularly to an infrared video camera which employs an uncooled infrared sensor such as an array of uncooled microbolometer detector elements or other monolithic uncooled silicon detector arrays [Robert; col. 1, lines 5-9]. 





Regarding claim 2, DOUGLAS teaches the at least one black body element, wherein the at least one black body element is disposed in front of the detector([para 0006 and 0012]- a radiometric infrared camera is provided. The radiometric infrared camera can be configured to detect and capture scene data, such as thermal or sonar data, along with video data, of a scene).
Regarding claim 3, Robert teaches a window, wherein the at least one black body element is disposed on the window, wherein the window further comprises a transparent member and at least one set of conductive pads, wherein the transparent member is made of a low conductivity material and is transparent at least with respect to the long wavelength infrared spectrum, wherein each conductive pad is made of a high conductivity material such that the window is heated by resistive heating when a current is run through the at least one set of conductive pads ([col. 9, lines 19-23]- An IR transparent window 1790 is vacuum sealed with the vacuum cover 1780 forming a vacuum 20 chamber enclosing the sensor 1500 and the radiation shield 1741, [see also col. 12, lines 10-20]).
Regarding claim 5, DOUGLAS  teaches a lens disposed in front of the detector with respect to the direction of the thermal detector, the lens having an outer surface, wherein the outer surface of the lens is adapted to receive the at least one black body element such that the at least one black body element affects radiation readings by the at least one first portion via irradiating a pattern on the at least one first portion when the at least one black body element is disposed in the radiometric camera([see in Fig. 6-7 and para 0108]- in fig. 7 illustrates an example functional block diagram of a radiometric thermal camera (e.g., radiometric infrared camera) according to an embodiment of the invention. The radiometric camera may include a lens 702 for a detector 704. The camera may also include a focus ring and/or shutter. The lens 702 and detector 704 can be capable of capturing infrared radiation over a horizontal field of view (HFOV) of 40° and/or can be enabled for manual focus by a user using the focus ring. In an embodiment of the invention, the detector may utilize a fens or other suitable device for capturing and receiving infrared light. In other embodiments of the invention, a suitable detector may be capable of capturing and receiving visible light and infrared (e.g., non-visible) light. In other embodiments, the detector and lens are capable of capturing light of other spectrums).


Allowable Subject Matter
Claims 4, 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, The radiometric camera of claim 1, further comprising: a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the processing circuitry to: compare at least one first portion of an infrared image captured by the infrared sensor with at least one second portion of the infrared image, wherein the at least one first portion of the infrared image is captured by the at least one first portion of the infrared sensor, wherein the at least one second portion of the infrared image is captured by the at least one second portion of the infrared sensor, wherein the infrared image is captured by the infrared sensor when the at least one black body element is disposed in front of the detector;  
determine a plurality of calibration parameters for the infrared sensor based on the comparison, wherein each of the plurality of calibration parameters corresponds to one of the plurality of portions of the infrared sensor; and create a calibration table, wherein the calibration table includes the plurality of calibration parameters for the plurality of portions of the infrared sensor, wherein the calibration table and the plurality of calibration parameters adjust for bias of the infrared sensor when utilized for calibrating the radiometric camera.
3.	Claims 15-24 are allowed.
The following is an examiner’s statement of reasons for allowance:                                                     The following is an Examiner's statement of reasons for allowance:
       Consider claim 15, the best references found during the prosecution of the present application were, Smith et al. (U.S. Pub No.2007/0216768 A1).  Smith directed toward a system for mounting a camera 46 within a vehicle is illustrated.  The camera 46 may be positioned behind an IR transmissible window 82 within the vehicle and within a housing 36 within the vehicle.  The camera 46 is thus placed between the windshield 20 and the housing 36 so that the field of view 60 of the camera is through the window 82.  A notch shape 78 or hole 26 may be formed within the windshield so that the IR transmissive portion may be inserted therein.  Smith alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 15-24 are found allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	IRCON, INC., US 2005/0286608 A1, discloses method of linearizing the output a infrared camera having an InGaAs includes determining the an equivalent black body temperature of an object by utilizing a plurality of calibration constants determined by collecting data from a number of temperatures of the object, and determining a target temperature of the object by utilizing the equivalent black body temperature and the emissivity of the object.
2.	McQuilkin, Gary L. ; US 2004/0254472 A1; disclose directed to an approach to noninvasively and remotely detect core body temperature in a warm-blooded subject. More specifically, this invention is directed to an approach to noninvasively and remotely detect core body temperature in a warm-blooded subject, human or animal, via thermal imaging.
3.	Israelsen; Mark; US 2019/0339159 A1; Infrared imaging systems and methods for detecting oil on solid surfaces or water surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487